DETAILED ACTION
This action is pursuant to the claims filed on 05/23/2022. Claims 1-23 are pending. A final action on the merits of claims 1-23 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment to the claims are acknowledged and entered accordingly. As a result, the claim objections and 35 USC 112 rejections of the previous office action are withdrawn.
Claim Objections
Claim 20 objected to because of the following informalities:  
Claim 20 line 2; “generated” should read “generates” to maintain clarity.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ninane (U.S. PGPub No. 2013/0172722) in view of Greco (U.S. PGPub No. 2019/0150838).
Regarding claim 1, Ninane teaches a headband (Fig 2 headband) comprising; a fabric band configured to fit about a user's head (Fig 1 and [0056]; textile support 2 is an elastic textile); a first electrode contact formed on an inside portion of the headband (Figs 1-2, conductive textile contact 3), the electrode contact configured to receive an electroencephalogram (EEG) signal from the user ([0010] electrode contacts 3 configured for EEG measurement); and a circuit for receiving the EEG signal from the electrode contact ([0066] EEG acquisition device 10). Ninane further teaches the use of an additional ground electrode placed on the user’s skin ([0077]).
Ninane fails to teach a second electrode contact positioned on the fabric band in a position to contact a user's left ear when the headband is worn about the user's head; a third electrode contact positioned on the fabric band in a position to contact a user's right ear when the headband is worn about the user's head; wherein one of the second electrode and the third electrode is a reference electrode and another one of the second electrode and the third electrode is a ground electrode.
In related prior art, Greco teaches a similar device to be worn around a user’s head (Fig 1) wherein analogous second and third electrodes positioned to contact a user’s right and left ear respectively ([0039, 0044]); wherein the second electrode and the third electrode are a reference and ground electrode respectively ([0039, 0044]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the headband of Ninane in view of Greco to incorporate  second and third electrodes on portions of the headband to contact a user’s right and left ear as a reference and ground electrode to arrive at the device of claim 1. Doing so would be obvious to one of ordinary skill in the art as the use of ground and reference electrodes on the right and left ear is well-known in the art to yield predictable results of providing a ground and reference electrode for the EEG system ([0039, 0044]).
Regarding claim 2, Ninane further teaches wherein the first electrode contact is formed from a conductive fabric ([0055]; Fig 1 conductive textile 3 is contact of electrode 1). 
Regarding claim 10, Ninane further teaches an auxiliary electrode connected to the circuit (Figs 1-2 and [0036] multiple electrodes 1 with corresponding electrode contacts 3 connected to EEG device 10; other contacts 3 interpreted as ‘auxiliary’ electrode).
Regarding claim 13, in view of the combination of claim 1 above, Ninane teaches the use of an additional ground electrode placed on the user’s skin ([0077]).
Greco further teaches the use of reference and ground electrodes to be placed behind the ears ([0039]) in which the contact electrode is formed along a bottom edge of the device such that it can contact the ear (Fig 1 ear sensor 106). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the headband of Ninane in view of Greco to further incorporate the second contact electrode being formed along the bottom edge of the headband such that the second contact electrode is positioned to contact the corresponding ear to arrive at the device of claim 13. Doing so would be obvious to one of ordinary skill in the art as the use of ground and reference electrodes on the right and left ear is well-known in the art to yield predictable results of providing a ground and reference electrode for the EEG system ([0039, 0044]).
Claims 3-6, 8-9, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ninane in view of Greco, and in further view of Purdon (U.S. PGPub No. 2018/0242916).
Regarding claims 3-6, Ninane teaches the device of claim 1 as stated above. Ninane further teaches wherein the circuit is connected to the fabric band via a wire connector (Fig 2 connector wires 9).
Ninane is silent to any specific structure of the circuit (EEG acquisition device 10).
In related prior art, Purdon teaches a similar EEG device (See Figs 7a-b) wherein a similar circuit is integrated into a protective box (Fig 2A-D, electronics module 200 integrated into top and bottom portions 202 and 204); wherein the protective box is removable from the fabric band via a connector (Figs 2A-D, 3A, and [0054 & 0058] contacts 208 are removably couplable to flexible circuit 300 of analogous headband); wherein the connector provides for the protective box to be removably attached to the headband ([0054 & 0058] contacts 208 are removably couplable to flexible circuit 300 of analogous headband); wherein the connector includes pogo pins ([0054] discloses pogo pins as connection mechanism). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the headband and circuit of Ninane in view of Greco and Purdon to incorporate the electronics module of Purdon configured to be removably connectable to the headband via pogo pins to arrive at the device of claims 3-6 respectively. Doing so would be obvious to one of ordinary skill in the art as the use of removably coupled circuitry modules is well-known in the art to yield the predictable result of providing a device with increased portability to allow for continuous monitoring in a non-hospital setting.
Regarding claim 8, Ninane teaches the device of claim 1 as stated above. Ninane further teaches wherein the device may comprise wireless communication means ([0029]).
Ninane is silent to said wireless communication protocol being for sending data from the circuit to an external computing device.
However, Purdon teaches a wireless communication protocol (Fig 1 module 114) for sending data from the circuit to an external computing device (Fig 1 and [0046]; external device 126). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Ninane in view of Greco and Purdon to incorporate the wireless communication protocol for sending data from the circuit to an external computing device to arrive at the device of claim 8. Doing so would advantageously enable the device to communicate with an external computing device to process and analyze data to determine a brain condition ([0043]).
Regarding claim 9, Ninane teaches the device of claim 1 as stated above.
Ninane is silent to memory for storing the EEG signal from the electrode contact.
However, Purdon teaches a similar device comprising memory for storing the EEG signal from the electrode contact and the second EEG signal from the auxiliary electrode contact (Fig 1 memory 128; [0045] memory 128 stores pre-processed or raw signal data). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Ninane in view of Greco and Purdon to incorporate a memory for storing the EEG signals to arrive at the device of claim 9. Doing so would advantageously enable the device store data for further processing at a later time to determine a brain condition ([0043 & 0045]).
Regarding claim 14, Ninane teaches the device of claim 1 as stated above. 
Ninane fails to teach wherein the circuit includes at least one of a gyroscope and an accelerometer for determining a user's head position and head movement.
Purdon teaches wherein the circuit includes at least one of a gyroscope and an accelerometer for determining a user's head position and head movement (Fig 1 and [0044] internal sensors 122 include an accelerometer). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Ninane in view of Greco and Purdon to incorporate an accelerometer to arrive at the device of claim 14. Doing so would advantageously allow for the body position of the user to be monitored and to detect sleep arousals ([0044]).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ninane (U.S. PGPub No. 2013/0172722) in view of Greco, and in view of Warner (U.S. PGPub No. 2012/0323132).
Regarding claim 7, Ninane teaches the device of claim 1 as stated above. Ninane further teaches wherein the circuit is electrically connected to the first electrode contact via a wire (Fig 2 connection wires 9 connecting acquisition device 10 to electrodes 1).
Ninane fails to explicitly teach wherein the wire is a shielded wire having a central conductor surrounded by a plurality of shield wires.
In related prior art, Warner teaches a similar system wherein a coaxial cable is used to transmit a signal from one point to another, said coaxial cable including a shield ([0037]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connection wire of Ninane in view of Greco and Warner to incorporate a shielded wire having a central conductor surrounded by a plurality of shield wires such as a coaxial cable to arrive at the device of claim 7. Doing so would be obvious to one of ordinary skill in the art as it is well-known in the art that coaxial cables include a central conductor surrounded by a plurality of shield wires to yield the expected result of transmitting an isolated signal while minimizing contamination via noise of said signal ([0037]).
Claim 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ninane in view of Greco, and in view of Tanner (U.S. PGPub No. 2013/0030317).
Regarding claim 11, Ninane teaches the device of claim 10 as stated above. Ninane further teaches wherein the auxiliary electrode provides a second EEG electrode for EEG detection (Figs 1-2 and [0036] multiple electrodes 1 with corresponding electrode contacts 3 connected to EEG device 10; other contact 3 interpreted as ‘auxiliary’ electrode; [0034] EEG acquisition receives EEG signals and produces an EEG; [0077] discloses the use of two electrodes with a ground).
Ninane fails to explicitly teach wherein EEG is a dual channel EEG detection.
In related prior art, Tanner teaches a similar EEG device wherein a similar circuit can acquire dual, single, or multi-channel EEG measurements ([0072]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Ninane in view of Greco and Tanner to incorporate the circuitry being capable of correlating the EEG signal and second EEG signal into a dual EEG to arrive at the device of claim 11. Doing so would have been obvious to one of ordinary skill in the art as the use of dual channel EEGs is well-known in the art to yield the predictable result of providing an EEG measurement of a user (Tanner [0072]).
Regarding claim 15, Ninane teaches a headband comprising (Fig 2 headband); a band configured to fit about a user's head (Fig 1 and [0056]; textile support 2 is an elastic textile); a first electrode contact formed on an inside portion of the headband (Figs 1-2, conductive textile contact 3), the electrode contact configured to receive an electroencephalogram (EEG) signal from the user ([0010] electrode contacts 3 configured for EEG measurement); an auxiliary electrode contact formed on another inside portion of the headband (Figs 1-2 and [0036] multiple electrodes 1 with corresponding electrode contacts 3), the auxiliary electrode contact configured to receive a second EEG signal from the user ([0010]); and a circuit for receiving the EEG signal from the electrode contact and the second EEG signal from the auxiliary electrode contact ([0066] EEG acquisition device 10), the circuit correlating the EEG signal and the second EEG signal into a EEG ([0034] EEG acquisition receives EEG signals and produces an EEG; [0077] discloses the use of two electrodes with a ground). Ninane further teaches the use of an additional ground electrode placed on the user’s skin ([0077]).
Ninane fails to teach a second electrode contact positioned on the fabric band in a position to contact a user's left ear when the headband is worn about the user's head; a third electrode contact positioned on the fabric band in a position to contact a user's right ear when the headband is worn about the user's head; wherein one of the second electrode and the third electrode is a reference electrode and another one of the second electrode and the third electrode is a ground electrode.
In related prior art, Greco teaches a similar device to be worn around a user’s head (Fig 1) wherein analogous second and third electrodes positioned to contact a user’s right and left ear respectively ([0039, 0044]); wherein the second electrode and the third electrode are a reference and ground electrode respectively ([0039, 0044]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the headband of Ninane in view of Greco to incorporate  second and third electrodes on portions of the headband to contact a user’s right and left ear as a reference and ground electrode. Doing so would be obvious to one of ordinary skill in the art as the use of ground and reference electrodes contacting the right and left ear is well-known in the art to yield predictable results of providing a ground and reference electrode for the EEG system ([0039, 0044]).
Ninane fails to explicitly teach wherein the circuit can correlated the EEG signal and second EEG signal into a dual EEG.
In related prior art, Tanner teaches a similar EEG headband (see Fig 1) wherein a similar circuit can acquire dual, single, or multi-channel EEG measurements ([0072]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Ninane in view of Greco and Tanner to incorporate the circuitry being capable of correlating the EEG signal and second EEG signal into a dual EEG to arrive at the device of claim 15. Doing so would have been obvious to one of ordinary skill in the art as the use of dual channel EEGs is well-known in the art to yield the predictable result of providing an EEG measurement of a user (Tanner [0072]).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ninane in view of Greco and Tanner as applied to claim 11, in further view of Simon (U.S. PGPub No. 2016/0015289).
Regarding claim 12, the Ninane/Greco/Tanner combination teaches the device of claim 11 as stated above. 
Ninane fails to teach wherein the auxiliary electrode provides a measurement of at least one of a user temperature and a heart rate detection.
In related prior art, Simon teaches a similar EEG headband (see Fig 1) wherein a similar auxiliary electrode provides an EEG signal and a measurement of at least one of a user temperature and a heart rate detection (Fig 17a, electrode contact comprises EEG sensor 186 and temperature sensor 183 as disclosed in [0044]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the auxiliary electrode of Ninane in view of Tanner and Simon to incorporate the temperature sensor within the auxiliary electrode to arrive at the device of claim 12. Doing so would advantageously provide the device with the capability to capture additional medical data to enhance a subject’s evaluation and assessment ([0102]).
Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ninane in view of Greco and Tanner as applied to claim 15, and in further view of Purdon
Regarding claims 16-17, the Ninane/Greco/Tanner combination teaches the device of claim 1 as stated above. 
Ninane is silent to any specific structure of the circuit (EEG acquisition device 10).
In related prior art, Purdon teaches a similar EEG device (See Figs 7a-b) wherein a similar circuit is integrated into a protective box (Fig 2A-D, electronics module 200 integrated into top and bottom portions 202 and 204) and the protective box is removable from the fabric band via a connector (Figs 2A-D, 3A, and [0054 & 0058] contacts 208 are removably couplable to flexible circuit 300 of analogous headband); wherein the connector includes pogo pins for removably connecting the protective box to the headband ([0054 & 0058] contacts 208 are disclosed as pogo pins and are removably couplable to flexible circuit 300 of analogous headband). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the headband and circuit of Ninane in view of Greco, Tanner, and Purdon to incorporate the electronics module of Purdon housed in a protective box and configured to be removably connectable to the headband via pogo pins to arrive at the device of claims 16-17 respectively. Doing so would be obvious to one of ordinary skill in the art as the use of removably coupled circuitry modules is well-known in the art to yield the predictable result of providing a device with increased portability to allow for continuous monitoring in a non-hospital setting.
Regarding claim 18, the Ninane/Greco/Tanner combination teaches the device of claim 1 as stated above. Ninane further teaches wherein the device may comprise wireless communication means ([0029]).
Ninane is silent to said wireless communication protocol being for sending data from the circuit to an external computing device; and fails to teach memory for storing the EEG signal from the electrode contact and the second EEG signal from the auxiliary electrode contact.
However, Purdon teaches a wireless communication protocol (Fig 1 module 114) for sending data from the circuit to an external computing device (Fig 1 and [0046]; external device 126) and memory for storing the EEG signal from the electrode contact and the second EEG signal from the auxiliary electrode contact (Fig 1 memory 128; [0045] memory 128 stores pre-processed or raw signal data). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Ninane in view of Greco, Tanner, and Purdon to incorporate a memory and the wireless communication protocol for sending data from the circuit to an external computing device to arrive at the device of claim 18. Doing so would advantageously enable the device store data and to communicate with an external computing device to process and analyze data to determine a brain condition ([0043 & 0045]).
Claims 19, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ninane in view of Greco, and in further view of Simon.
Regarding claim 19, Ninane teaches a bio-signal detecting device for measuring bio-signals including one or more of electroencephalogram (EEG), electrocardiogram (EGG), heartbeat, electromyography (EMG), body temperature, body location, time, movement and velocity (Fig 2, headband capable of sensing EEG signals), comprising: a wearable element configured to be worn by a user (Fig 2 headband [0036]); a first electrode contact formed on an inside portion of the headband (Figs 1-2, conductive textile contact 3), the electrode contact configured to receive an electroencephalogram (EEG) signal from the user ([0010] electrode contacts 3 configured for EEG measurement); a circuit for receiving the EEG signal from the electrode contact ([0010 and 0066] EEG acquisition device 10). Ninane further teaches the use of an additional ground electrode placed on the user’s skin ([0077]).
Ninane fails to teach a second electrode contact positioned on the wearable element in a position to contact a user's left ear, the second electrode contact providing a ground electrode contact; a reference electrode contact positioned on the wearable element.
In related prior art, Greco teaches a similar device to be worn around a user’s head (Fig 1) wherein analogous second and third electrodes positioned to contact a user’s right and left ear respectively ([0039, 0044]); wherein the second electrode and the third electrode are a reference and ground electrode respectively ([0039, 0044]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the headband of Ninane in view of Greco to incorporate  a second ground electrode contact to contact a user’s left ear and a reference electrodes. Doing so would be obvious to one of ordinary skill in the art as the use of ground and reference electrodes contacting the right and left ear is well-known in the art to yield predictable results of providing a ground and reference electrode for the EEG system ([0039, 0044]).
Ninane fails to teach one or more embedded sensors, embedded in at least one of the electrode contact.
In related prior art, Simon teaches a similar EEG headband (see Fig 1) one or more embedded sensors, embedded in at least one of the electrode contact (Fig 17a, embedded temperature sensor 183 as disclosed in [0044] is embedded in electrode contact). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the auxiliary electrode of Ninane in view of Greco and Simon to incorporate the temperature sensor embedded within the electrode contact to arrive at the device of claim 19. Doing so would advantageously provide the device with the capability to capture additional medical data to enhance a subject’s evaluation and assessment ([0102]).
Regarding claims 22, in view of the combination of claim 19 above, Ninane further teaches wherein the bio-signal detecting device is configured to be worn by one of a human and an animal (see Fig 2, human user).
Regarding claim 23, in view of the combination of claim 19 above, Ninane further teaches an auxiliary electrode contact formed on another inside portion of the wearable element (Figs 1-2 and [0036] multiple electrodes 1 with corresponding electrode contacts 3 connected to EEG device 10; other contacts 3 interpreted as ‘auxiliary’ electrode), the auxiliary electrode contact configured to receive a second electronic signal from the user ([0010]); and the circuit is configured for receiving the EEG signal from the first electrode contact (Fig 2 and [0010 and 0066] EEG acquisition device 10), the second signal from the auxiliary electrode contact (Fig 2 and [0010 and 0066] EEG acquisition device 10 receives signals from each electrode 3) and a signal from the one or more embedded sensors.
Ninane fails to teach the circuit being configured to receive a signal from the one or more embedded sensors.
In related prior art, Simon teaches a similar EEG headband (see Fig 1) one or more embedded sensors, embedded in at least one of the electrode contact (Fig 17a, embedded temperature sensor 183 as disclosed in [0044] is embedded in electrode contact). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the auxiliary electrode of Ninane in view of Greco and Simon to incorporate the temperature sensor embedded within the electrode contact such that the circuit is configured to receive its signal to arrive at the device of claim 23. Doing so would advantageously provide the device with the capability to capture additional medical data to enhance a subject’s evaluation and assessment ([0102]).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ninane in view of Greco and Simon as applied to claim 19, and in futher view of Vidal-Naquet (U.S. PGPub No. 2015/0216468).
Regarding claim 21, the Ninane/Greco/Simon combination teaches the device of claim 19 as stated above.
Ninane fails to teach wherein the one or more embedded sensors is a free touch sensor.
In related prior art, Vidal-Naquet teaches a similar EEG headset discloses the alternative use of touchless sensors, which do not make contact with the scalp, can be used to detect the electrical activity ([0024]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Ninane in view of Greco, Simon and Vidal-Naquet to incorporate an embedded free touch sensors in the electrode contact to arrive at the device of claim 21. Doing so would be a simple substitution of one well-known electrode contact (Ninane, physical contact sensors 3) for another well-known electrode contact (Vidal-Naquet, touchless sensors [0024]) to yield the predictable result of sensors capable of acquiring electrical signals from a user.
Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ninane in view of Greco, in view of Simon, and in further view of Chou (U.S. PGPub No. 2018/0014741).
Regarding claim 20, the Ninane/Greco/Simon combination teaches the device of claim 19 as stated above. 
Ninane fails tot each wherein the ground electrode, when touched by the user, generated a electrocardiogram (ECG) signal that is received by the circuit along with the EEG signal
In related prior art, Chou teaches a device for sensing EEG and ECG signals from a user ([0050]) wherein a similar electrode, when touched by the user, generated a electrocardiogram (ECG) signal that is received by the circuit along with the EEG signal (Fig 5a-b, [0054] discloses implementing an EEG electrode and an ECG electrode as aa single one electrode with another ECG electrode on an outer surface to be contacted by the user during measurement). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the headband of Ninane in view of Greco and Chou to further incorporate the ground electrode as a combined EEG and ECG electrode with a further ECG electrode on the reverse side such that an ECG signal is received along with the EEG signal when touched by the user to arrive at the device of claim 20. Doing so would have been obvious to one of ordinary skill to advantageously provide the device with the capability to measure ECG and EEG signals ([0050 & 0054]; Ninane [0028] directed to a device for recording signals from a body (I.e., not exclusive to only EEG signals)).
Response to Arguments
Applicant’s arguments, see remarks, filed 05/23/2022, with respect to the rejection(s) of claim(s) 1-23 under 35 USC 102 and 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the Greco reference teaching the well-known use of ground and reference electrodes with the ears.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.Z.M./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794